Citation Nr: 1715073	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-33 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel.






INTRODUCTION

The Veteran had active duty service in the United States Army and Army National Guard of Missouri from September 1981 to December 1981, September 1982 to December 1982, November 1990 to July 1991, and February 1996 to April 2000.  In addition, the Veteran was ordered to full time National Guard Duty in an Active Guard/Reserve status under 32 U.S.C.A. § 502 from February 1989 to February 1995. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2015 the Board found the Veteran had submitted new and material evidence with respect to the previously-adjudicated claim, reopening and then remanding it to the Agency of Original Jurisdiction (AOJ) upon concluding that the Veteran had not waived his right to have the AOJ directly consider the matter in light of the new evidence.  In September of 2015, the AOJ issued a supplemental statement of the case again denying the Veteran entitlement to service connection for his left shoulder condition.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left shoulder disability was injured in service at the same time that he injured his service-connected right shoulder disability.  In an August 2010 private treatment record, Dr. A diagnosed the Veteran with acromioclavicular joint arthritis of the left shoulder and a superior labrum anterior and posterior type lesion of the left shoulder.  Dr. A opined that the Veteran's military service could have contributed to his current situation.  As a part of its re-consideration of the Veteran's claim in this matter, the AOJ requested a VA examination.  At that December 2016 examination the examiner reported that the condition of the Veteran's non-service-connected left shoulder was worse than that of his right, service-connected shoulder.  Because the Veteran requested that he not be asked to submit to an examination because of the pain involved, as well as the fact that he was scheduled for surgery at the time, actual examination of the left shoulder was deferred.  In a December 2016 post-remand brief, the Veteran's representative requested that the Board consider obtaining a medical opinion on the etiology of the Veteran's left shoulder disability after his pending left shoulder surgery was completed.  Given that there is an indication that the Veteran's left shoulder disability may be related to service, the Board finds that a VA opinion is necessary in order to fairly decide the Veteran's claim.      

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall collect from the Veteran and, upon identification by the Veteran, from his various health care providers, all medical records relating to his left shoulder condition, including those relating to the surgery on that shoulder, to the extent not already a part of this case file.  A copy of all requests made to the Veteran and/or to such health care providers, as well as any replies received, must be included in the case file.

2. After completion of instruction 1 above, the AOJ shall request that the entire claims file be sent to an appropriate VA medical professional for review.  This examiner should offer an opinion as to whether the Veteran's left shoulder disorder is at least as likely as not (50 percent probability or greater) related to his military service.  If the examiner feels that in order to render such an such opinion it would be necessary for the Veteran to undergo a new physical examination, such an examination shall be arranged as is deemed appropriate by the AOJ, with the examiner who conducts such examination reviewing the entire case file and offering the opinion set forth above.  Any opinion issued by the examiner, whether including a physical examination or otherwise, shall be accompanied by a complete rationale.

3. After completion of the above, the Veteran's claim 
should be readjudicated based on the entirety of the 
evidence. If the claim remains denied, the Veteran and 
his representative should be issued a supplemental 
statement of the case. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




